ON SUGGESTION OF ERROR.
The state presents four points in its suggestion of error. We have considered the last two of these points and are satisfied to adhere to our original opinion on them. The first two points were not raised, or even mentioned, by the state on the original submission, and we, of course, were not obliged of our own motion to raise them. We therefor say again, as we said and merely repeated a few weeks ago in Mississippi State Board of Health v. Johnson, 197 Miss. 417, 19 So. 2d 827:
"Several new points have been presented and argued in the suggestion of error. As to these, we again call attention to the rule that new points made and presented for the first time on a suggestion of error are not considered unless exceptional reason therefor is shown, and we find none such here. Eady v. State,153 Miss. 696, 122 So. 199; State v. Tann, 172 Miss. [162], 167,158 So. 777, 159 So. 539."
Suggestion of error overruled. *Page 571